Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered December 14, 1973, convicting him of robbery in the first degree, robbery in the second degree, grand larceny in the third degree and attempted assault in the first degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the conviction of robbery in the second degree and grand larceny in the third degree and the sentences imposed thereon, and the said counts are dismissed. As so modified, judgment affirmed. Under the facts of this case, robbery in the second degree and grand larceny in the third degree are lesser included offenses of robbery in the first degree (see CPL 300.40, subd 3, par [b]; People v Grier, 37 NY2d 847; People v Phillips, 50 AD2d 937). Martuscello, Acting P. J., Christ, Shapiro, Titone and Hawkins, JJ., concur.